                     IN THE UNITED STATES DISTRICT COURT 
                        FOR THE DISTRICT OF NEW MEXICO 
 
EDWARDO BALDERRAMA, 
 
      Plaintiff,                                                         
 
v.                                                 Civ. No. 18‐134 KRS/GBW 
 
CITY OF ALAMOGORDO, et al., 
 
      Defendants.   
 
                          
    ORDER GRANTING IN PART MOTION FOR PROTECTIVE ORDER AND 
                         ORDERING PAYMENT OF FEES 
        
      This matter comes before the Court on Defendants’ Motion for Protective Order 

and the attendant briefing.  Docs. 51, 56, 57, 58.  For the reasons that follow, the Court 

hereby GRANTS in part Defendants’ Motion for Protective Order (doc. 51). 

       On October 5, 2018, Defendants filed a Motion to Stay (doc. 40), pending 

resolution of Defendants’ Motion for Summary Judgment Based on Qualified Immunity 

(doc. 39).  In Plaintiff’s Response to Defendants’ Motion to Stay, and in Plaintiff’s Rule 

56(d) Response to Defendants’ Motion for Summary Judgment (doc. 41), Plaintiff sought 

an exception to the discovery stay that would allow Plaintiff to continue to conduct 

limited depositions, and argued that these depositions would not be unduly 

burdensome on Defendants because “all discovery directly related to the remaining 

depositions granted by the Magistrate Judge would not require Defendants to search for 

and produce responsive information because documents discovery has already been 
completed.”  Doc. 42 at 3.  

       On October 24, 2018, the Court entered an Order that stayed discovery in the 

instant case but provided for a limited exception in which Plaintiff could nevertheless 

conduct the depositions of Katie Josselyn and Brian Cesar and reopen the deposition of 

Margaret Paluch.  Doc. 46.  The Court made no allowance for continued document 

discovery.  See id.  Despite the limited confines of the Court’s discovery allowance, on 

November 9, 2018, Plaintiff served an Amended Notice of Rule 30(b)(6) Deposition of 

Katie Josselyn on Defendants, requesting document production in conjunction with that 

deposition.  See doc. 51‐2 at 2‐4.   

       Counsel for Defendants responded to Plaintiff by email the same day, noting that 

the document production requests in the Amended Notice were contrary to the Court’s 

limited discovery stay exception and contrary to the rules of civil procedure.  Doc. 51‐3. 

At that time, Defendants suggested rescheduling the deposition in light of the dispute.  

Id.  Plaintiff’s counsel failed to respond to Defendants’ email, so Defendants followed 

up on November 13, 2018.  Id.  In his response on November 13, 2018, and in subsequent 

communications, Plaintiff’s counsel persisted in stating that he expected documents to 

be produced at the deposition, which would proceed as scheduled.  Docs. 51‐4‐9.  

       Consequently, on the evening of November 13, 2018, Defendants filed the instant 

Motion for Protective Order and Notice of Non‐Appearance of Katie Josselyn.  Doc. 51.  

In their Motion, Defendants argue that, by manufacturing a discovery dispute shortly 


                                             2 
before the date of the deposition, Plaintiff waived his right to depose Ms. Josselyn.  Doc. 

51 at 4.  In addition, Defendants seek a protective order against providing the 

documents requested in Plaintiff’s Amended Notice of Deposition, and request that the 

Court grant Defendants the fees and costs associated with the Motion and any other 

relief the Court deems just.  Id.  

       In his Response, Plaintiff contends that Defendants waived their right to object to 

the document requests, because Defendants did not object to the initial October 3, 2018 

Notice of Deposition Duces Tecum, but only objected to the November 9, 2018 

Amended Notice.  Doc. 56.  However, as Defendants note in their Reply, the discovery 

stay was not implemented until October 24, 2018, and the Court’s Order made clear that 

the exception to the discovery stay was limited to deposing Brian Cesar, Margaret 

Paluch, and Katie Josselyn.  See generally docs. 46, 58.  Further, in order to secure this 

exception to the discovery stay, Plaintiff stated that he would not require document 

discovery.  Doc. 42 at 3. 

       Under these circumstances, it is clear that Plaintiff may not seek document 

production pursuant to Rule 30 (or any other Rule of Civil Procedure) while the 

discovery stay is in place.  Plaintiff’s demand for documents in connection with the 

remaining 30(b)(6) deposition is hereby stricken.  Nonetheless, the Court will not go so 

far as to find that Plaintiff has waived his right to depose Ms. Josselyn.  That deposition 

should be conducted promptly and without further delay.   


                                               3 
        Finally, having ruled on this discovery dispute, the next question is whether 

costs and fees should be awarded.  Upon resolution of motions to compel, the “losing” 

party must be required to pay the reasonable expenses incurred in making or opposing 

the motion.  See Fed. R. Civ. P. 26(c)(3); Fed. R. Civ. P. 37(a)(5).  However, this payment 

shall not be required if (i) the prevailing party failed to make a good faith effort to 

obtain the disclosure without court action; (ii) the “losing” party’s grounds were 

“substantially justified” or (iii) the “circumstances make an award of expenses unjust.”  

Id.  Defendant is the prevailing party1 and the Court does not find any of these 

exceptions applicable.  Therefore, Plaintiff must pay to Defendants those reasonable 

attorney’s fees and costs associated with their briefing of this Motion. 

        THEREFORE, IT IS HEREBY ORDERED that Defendants’ Motion is 

GRANTED IN PART as described above.  Defendants shall submit an Affidavit for 

Attorney’s Fees no later than December 14, 2018.  Should Plaintiff object to the 

requested fees, such objections must be filed no later than December 21, 2018. 

                 
 
 
                                                  ____________________________________ 
                                                  GREGORY B. WORMUTH 
                                                  UNITED STATES MAGISTRATE JUDGE



1  Defendants’ motion was not granted in its entirety because the Court did not impose one of the 
requested sanctions – waiver of the 30(b)(6) deposition.  Nonetheless, Defendants were the “prevailing 
party” on all substantive issues.  Moreover, even if the Court applied Fed. R. Civ. P. 37(a)(5)(C) to this 
circumstance, it would find that all reasonable expenses should be apportioned to Plaintiff.   

                                                      4 
